


FIRST AMENDMENT TO THE RUBY TUESDAY, INC.
EXECUTIVE LIFE INSURANCE PREMIUM PLAN


THIS FIRST AMENDMENT is made as of this 30th day of November, 2012, by RUBY
TUESDAY, INC. (the “Primary Sponsor”), a corporation organized and existing
under the laws of the State of Georgia.


W I T N E S S E T H:


WHEREAS, the Primary Sponsor maintains the Ruby Tuesday, Inc. Executive Life
Insurance Premium Plan (the “Plan”), which was established by indenture
effective as of January 1, 2004; and


WHEREAS, the Primary Sponsor desires to amend the Plan to permit the plan
administrator to designate members from among a select group of management and
highly compensated employees as eligible for participation in the Plan, even if
they are then ineligible for participation in the Ruby Tuesday, Inc. Executive
Supplemental Pension Plan.


NOW, THEREFORE, the Plan is hereby amended, effective as of December 1, 2012, by
deleting the existing Section 2.6 and substituting therefor the following:


“2.6           ‘Eligible Employee’ shall mean an employee of the Plan Sponsor
who is among a select group of management or highly compensated employees within
the meaning of Section 201(2) of ERISA and who is either (a) a participant in
the Ruby Tuesday, Inc. Executive Supplemental Pension Plan (or any successor
plan), or (b) otherwise designated in writing as eligible for participation in
the Plan by the Plan Administrator pursuant to Section 3.1.”


Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to this First Amendment.


IN WITNESS WHEREOF, the Primary Sponsor has caused this First Amendment to be
executed as of the day and year first above written.


RUBY TUESDAY, INC.


By:  /s/ Samuel E. Beall,
III                                                              
Samuel E. Beall, III
Chief Executive Officer and President


ATTEST:


By:  Scarlett May                                                    
Scarlett May
Secretary


[CORPORATE SEAL]

